                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 1 of 15 Page ID #:205



                                      1   JAN ERIC KAESTNER, Esq. (SBN: 171462)
                                          workcomp@aghitterman.com
                                      2   GHITTERMAN, GHITTERMAN & FELD
                                          418 E. Cañon Perdido St.
                                      3   Santa Barbara, CA 93101
                                          Telephone: (805) 965-4540
                                      4   Facsimile :(805) 965-5009
                                          Attorneys for Plaintiff NIGEL SCOTT
                                      5
                                          DION N. COMINOS (SBN 136522)
                                      6   dcominos@gordonrees.com
                                          CATHERINE A. SALAH (SBN: 154524)
                                      7   csalah@grsm.com
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      8   275 Battery Street, Suite 2000
                                          San Francisco, CA 94111
                                      9   Telephone: (415) 875-3358
                                          Facsimile: (415) 986-8054
                                     10   Attorneys for Defendant
                                          LOWE’S HOME CENTERS, LLC
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                              UNITED STATES DISTRICT COURT
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                             CENTRAL DISTRICT OF CALIFORNIA
                                     13
                                                                       WESTERN DIVISION
                                     14
                                          NIGEL SCOTT, an individual,   ) CASE NO. 2:21-cv-00919-RSWL (ASx)
                                     15                                 )
                                                            Plaintiff,  ) PROTECTIVE ORDER
                                     16                                 )
                                               vs.                      )
                                     17
                                          LOWE’S HOME CENTERS, LLC, ))
                                     18   and DOES 1 to 50,
                                                                        ) Action Filed: June 19, 2020
                                     19                     Defendants. )
                                                                        )
                                     20                                 )
                                                                        )
                                     21
                                                1.     A. PURPOSES AND LIMITATIONS
                                     22
                                                Discovery in this action is likely to involve production of confidential,
                                     23
                                          proprietary, or private information for which special protection from public
                                     24
                                          disclosure and from use for any purpose other than prosecuting this litigation may
                                     25
                                          be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                     26
                                          enter the following Stipulated Protective Order. The parties acknowledge that this
                                     27
                                          Order does not confer blanket protections on all disclosures or responses to
                                     28

                                                                                   -1-
                                                                STIPULATED PROTECTIVE ORDER
                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 2 of 15 Page ID #:206



                                      1   discovery and that the protection it affords from public disclosure and use extends
                                      2   only to the limited information or items that are entitled to confidential treatment
                                      3   under the applicable legal principles. The parties further acknowledge, as set forth
                                      4   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
                                      5   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                      6   procedures that must be followed and the standards that will be applied when a
                                      7   party seeks permission from the court to file material under seal. 28
                                      8         B. GOOD CAUSE STATEMENT
                                      9         This action is likely to involve trade secrets, customer and pricing lists and
                                     10   other valuable research, development, commercial, financial, technical and/or
                                     11   proprietary information for which special protection from public disclosure and
Gordon Rees Scully Mansukhani, LLP




                                          from use for any purpose other than prosecution of this action is warranted.
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Such confidential and proprietary materials and information consist of, among
                                     14   other things, confidential business or financial information, information regarding
                                     15   confidential business practices, or other confidential research, development, or
                                     16   commercial information , otherwise generally unavailable to the public, or which
                                     17   may be privileged or otherwise protected from disclosure under state or federal
                                     18   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                                     19   flow of information, to facilitate the prompt resolution of disputes over
                                     20   confidentiality of discovery materials, to adequately protect information the parties
                                     21   are entitled to keep confidential, to ensure that the parties are permitted
                                     22   reasonable necessary uses of such material in preparation for and in the conduct of
                                     23   trial, to address their handling at the end of the litigation, and serve the ends of
                                     24   justice, a protective order for such information is justified in this matter. It is the
                                     25   intent of the parties that information will not be designated as confidential for
                                     26   tactical reasons and that nothing be so designated without a good faith belief that it
                                     27   has been maintained in a confidential, non-public manner, and there is good cause
                                     28   why it should not be part of the public record of this case.

                                                                                     -2-
                                                                 STIPULATED PROTECTIVE ORDER
                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 3 of 15 Page ID #:207



                                      1         2.     DEFINITIONS
                                      2         2.1 Action: this pending federal law suit.
                                      3         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                                      4   information or items under this Order.
                                      5         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                                      6   how it is generated, stored or maintained) or tangible things that qualify for
                                      7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                      8   the Good Cause Statement.
                                      9         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                                     10   support staff).
                                     11         2.5 Designating Party: a Party or Non-Party that designates information or
Gordon Rees Scully Mansukhani, LLP




                                          items that it produces in disclosures or in responses to discovery as
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   “CONFIDENTIAL.”
                                     14         2.6 Disclosure or Discovery Material: all items or information, regardless of
                                     15   the medium or manner in which it is generated, stored, or maintained
                                     16   (including, among other things, testimony, transcripts, and tangible things), that
                                     17   are produced or generated in disclosures or responses to discovery in this
                                     18   matter.
                                     19         2.7 Expert: a person with specialized knowledge or experience in a matter
                                     20   pertinent to the litigation who has been retained by a Party or its counsel to serve
                                     21   as an expert witness or as a consultant in this Action.
                                     22         2.8 House Counsel: attorneys who are employees of a party to this Action.
                                     23   House Counsel does not include Outside Counsel of Record or any other outside
                                     24   counsel.
                                     25         2.9 Non-Party: any natural person, partnership, corporation, association, or
                                     26   other legal entity not named as a Party to this action.
                                     27         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                     28   to this Action but are retained to represent or advise a party to this Action and have

                                                                                    -3-
                                                                STIPULATED PROTECTIVE ORDER
                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 4 of 15 Page ID #:208



                                      1   appeared in this Action on behalf of that party or are affiliated with a law firm
                                      2   which has appeared on behalf of that party, and includes support staff.
                                      3         2.11 Party: any party to this Action, including all of its officers, directors,
                                      4   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                      5   support staffs).
                                      6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                      7   Discovery Material in this Action.
                                      8         2.13 Professional Vendors: persons or entities that provide litigation support
                                      9   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                     10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                     11   and their employees and subcontractors.
Gordon Rees Scully Mansukhani, LLP




                                                2.14 Protected Material: any Disclosure or Discovery Material that is
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   designated as “CONFIDENTIAL.”
                                     14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                     15   from a Producing Party.
                                     16         3.     SCOPE The protections conferred by this Stipulation and Order cover
                                     17   not only Protected Material (as defined above), but also
                                     18         (1) any information copied or extracted f r o m P r o t e c t e d   Material;
                                     19         (2) all       copies, excerpts, summaries, or compilations of Protected
                                     20   Material; and (3) any testimony, conversations, or presentations by Parties or their
                                     21   Counsel that might reveal Protected Material. Any use of Protected Material at
                                     22   trial shall be governed by the orders of the trial judge. This Order does not govern
                                     23   the use of Protected Material at trial.
                                     24   4. DURATION

                                     25         Even after final disposition of this litigation, the confidentiality obligations
                                     26   imposed by this Order shall remain in effect until a Designating Party agrees
                                     27   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                     28   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

                                                                                    -4-
                                                                 STIPULATED PROTECTIVE ORDER
                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 5 of 15 Page ID #:209



                                      1   or without prejudice; and (2) final judgment herein after the completion and
                                      2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                      3   including the time limits for filing any motions or applications for extension of
                                      4   time pursuant to applicable law.
                                      5   5. DESIGNATING PROTECTED MATERIAL
                                      6         5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                      7   Each Party or Non-Party that designates information or items for protection under
                                      8   this Order must take care to limit any such designation to specific material that
                                      9   qualifies under the appropriate standards. The Designating Party must designate for
                                     10   protection only those parts of material, documents, items, or oral or written
                                     11   communications that qualify so that other portions of the material, documents, items,
Gordon Rees Scully Mansukhani, LLP




                                          or communications for which protection is not warranted are not swept unjustifiably
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   within the ambit of this Order.
                                     14         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                     15   that are shown to be clearly unjustified or that have been made for an improper
                                     16   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                     17   unnecessary expenses and burdens on other parties) may expose the Designating
                                     18   Party to sanctions. If it comes to a Designating Party’s attention that information or
                                     19   items that it designated for protection do not qualify for protection, that
                                     20   Designating Party must promptly notify all other Parties that it is withdrawing the
                                     21   inapplicable designation.
                                     22         5.2 Manner and Timing of Designations. Except as otherwise provided in this
                                     23   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                     24   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                     25   Order must be clearly so designated before the material is disclosed or produced.
                                     26         Designation in conformity with this Order requires:
                                     27         (a) for information in documentary form (e.g., paper or electronic documents,
                                     28             but excluding transcripts of depositions or other pretrial or trial

                                                                                    -5-
                                                                STIPULATED PROTECTIVE ORDER
                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 6 of 15 Page ID #:210



                                      1             proceedings), that the Producing Party affix at a minimum, the legend
                                      2             “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
                                      3             page that contains protected material. If only a portion or portions of the
                                      4             material on a page qualifies for protection, the Producing Party also must
                                      5             clearly identify the protected portion(s) (e.g., by making appropriate
                                      6            markings in the margins).
                                      7         A Party or Non-Party that makes original documents available for inspection
                                      8   need not designate them for protection until after the inspecting Party has indicated
                                      9
                                          which documents it would like copied and produced. During the inspection and
                                     10

                                     11   before the designation, all of the material made available for inspection shall be
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
     San Francisco, CA 94111




                                     13
                                          documents it wants copied and produced, the Producing Party must determine which
                                     14
                                          documents, or portions thereof, qualify for protection under this Order. Then, before
                                     15

                                     16   producing    the    specified    documents, the      Producing    Party must affix
                                     17   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                     18
                                          only a portion or portions of the material on a page qualifies for protection, the
                                     19

                                     20   Producing Party also must clearly identify the protected portion(s) (e.g., by making

                                     21   appropriate markings in the margins).
                                     22
                                                (b) for testimony given in depositions that the Designating Party identify the
                                     23
                                          Disclosure or Discovery Material on the record, before the close of the deposition
                                     24
                                          all protected testimony.
                                     25
                                                (c) for information produced in some form other than documentary and for
                                     26
                                          any other tangible items, that the Producing Party affix in a prominent place on the
                                     27
                                          exterior of the container or containers in which the information is stored the legend
                                     28

                                                                                    -6-
                                                                STIPULATED PROTECTIVE ORDER
                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 7 of 15 Page ID #:211



                                      1   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                      2   protection, the Producing Party, to the extent practicable, shall identify the protected
                                      3   portion(s).
                                      4         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                      5   failure to designate qualified information or items does not, standing alone, waive
                                      6   the Designating Party’s right to secure protection under this Order for such
                                      7   material. Upon timely correction of a designation, the Receiving Party must make
                                      8   reasonable efforts to assure that the material is treated in accordance with the
                                      9   provisions of this Order.
                                     10         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                     11         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
Gordon Rees Scully Mansukhani, LLP




                                          designation of confidentiality at any time that is consistent with the Court’s
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Scheduling Order.
                                     14

                                     15         6.2 Meet and Confer. The Challenging Party shall initiate the informal
                                     16         dispute resolution process set forth in the Court's Procedures and Schedules.
                                     17   see http://www.cacd.uscourts.gov/honorable-alka-sagar
                                     18         6.3 The burden of persuasion in any such challenge proceeding shall be on
                                     19   the Designating Party. Frivolous challenges, and those made for an improper
                                     20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                     21   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                     22   Party has waived or withdrawn the confidentiality designation, all parties shall
                                     23   continue to afford the material in question the level of protection to which it is
                                     24   entitled under the Producing Party’s designation until the Court rules on the
                                     25   challenge.
                                     26         7. ACCESS TO AND USE OF PROTECTED MATERIAL
                                     27         7.1 Basic Principles. A Receiving Party may use Protected Material that
                                     28   is disclosed or produced by another Party or by a Non-Party in connection with

                                                                                    -7-
                                                                STIPULATED PROTECTIVE ORDER
                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 8 of 15 Page ID #:212



                                      1   this Action only for prosecuting, defending, or attempting to settle this Action.
                                      2   Such Protected Material may be disclosed only to the categories of persons and
                                      3   under the conditions      described      in        this   Order.   When the
                                      4         Action has been terminated, a Receiving Party must comply with the
                                      5   provisions of section 13 below (FINAL DISPOSITION).
                                      6         Protected Material must be stored and maintained by a Receiving Party at
                                      7   a location and in a secure manner that ensures that access is limited to the persons
                                      8   authorized under this Order.
                                      9         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                     10   ordered by the court or permitted in writing by the Designating Party, a Receiving
                                     11   Party may disclose any information or item designated “CONFIDENTIAL” only to:
Gordon Rees Scully Mansukhani, LLP




                                          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                     14   disclose the information for this Action;
                                     15         (b) the officers, directors, and employees (including House Counsel) of the
                                     16   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                     17         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                     18   disclosure is reasonably necessary for this Action and who have signed the
                                     19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     20         (d) the court and its personnel;
                                     21         (e) court reporters and their staff;
                                     22         (f) professional jury or trial consultants, mock jurors, and Professional
                                     23   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                     24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     25         (g) the author or recipient of a document containing the information or a
                                     26   custodian or other person who otherwise possessed or knew the information;
                                     27         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                     28   Action to whom disclosure is reasonably necessary provided: (1) the deposing party

                                                                                       -8-
                                                                 STIPULATED PROTECTIVE ORDER
                       Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 9 of 15 Page ID #:213



                                      1   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                      2   will not be permitted to keep any confidential information unless they sign the
                                      3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                      4   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                      5   deposition testimony or exhibits to depositions that reveal Protected Material may
                                      6   be separately bound by the court reporter and may not be disclosed to anyone except
                                      7   as permitted under this Stipulated Protective Order; and
                                      8         (i) any mediator or settlement officer, and their supporting personnel,
                                      9   mutually agreed upon by any of the parties engaged in settlement discussions. 3
                                     10         8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                     11   PRODUCED IN OTHER LITIGATION If a Party is served with a subpoena or a
Gordon Rees Scully Mansukhani, LLP




                                          court order issued in other litigation that compels disclosure of any information
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   or items designated in this Action as “CONFIDENTIAL,” that Party must:
                                     14         (a) promptly notify in writing the Designating Party. Such notification shall
                                     15   include a copy of the subpoena or court order;
                                     16         (b) promptly notify in writing the party who caused the subpoena or order to
                                     17   issue in the other litigation that some or all of the material covered by the subpoena
                                     18   or order is subject to this Protective Order. Such notification shall include a copy of
                                     19   this Stipulated Protective Order; and
                                     20         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                     21   by the Designating Party whose Protected Material may be affected. If the
                                     22   Designating Party timely seeks a protective order, the Party served with the
                                     23   subpoena or court order shall not produce any information designated in this action
                                     24   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                     25   or order issued, unless the Party has obtained the Designating Party’s permission.
                                     26   The Designating Party shall bear the burden and expense of seeking protection in
                                     27   that court of its confidential material and nothing in these provisions should be
                                     28   construed as authorizing or encouraging a Receiving Party in this Action to disobey

                                                                                    -9-
                                                                STIPULATED PROTECTIVE ORDER
                    Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 10 of 15 Page ID #:214



                                      1   a lawful directive from another court.
                                      2   9.    A      NON-PARTY’S          PROTECTED           MATERIAL             SOUGHT
                                      3         TO     BE PRODUCED IN THIS LITIGATION
                                      4         (a) The terms of this Order are applicable to information produced by a Non-
                                      5   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                      6   produced by Non-Parties in connection with this litigation is protected by the
                                      7   remedies and relief provided by this Order. Nothing in these provisions should be
                                      8   construed as prohibiting a Non-Party from seeking additional protections.
                                      9         (b) In the event that a Party is required, by a valid discovery request, to
                                     10   produce a Non-Party’s confidential information in its possession, and the Party is
                                     11   subject to an agreement with the Non-Party not to produce the Non-Party’s
Gordon Rees Scully Mansukhani, LLP




                                          confidential information, then the Party shall:
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13         (1) promptly notify in writing the Requesting Party and the Non-Party that
                                     14   some or all of the information requested is subject to a confidentiality agreement
                                     15   with a Non-Party;
                                     16         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                     17   Order in this Action, the relevant discovery request(s), and a reasonably specific
                                     18   description of the information requested; and
                                     19         (3) make the information requested available for inspection by the Non-Party,
                                     20   if requested. (c) If the Non-Party fails to seek a protective order from this court
                                     21   within 14 days of receiving the notice and accompanying information, the
                                     22   Receiving Party may produce the Non-Party’s confidential information
                                     23   responsive to the discovery request. If the Non-Party timely seeks a protective
                                     24   order, the Receiving Party shall not produce any information in its possession
                                     25   or control that is subject to the confidentiality agreement with the Non-Party
                                     26   before a determination by the court. Absent a court order to the contrary, the Non-
                                     27   Party shall bear the burden and expense of seeking protection in this court of its
                                     28   Protected Material.

                                                                                    -10-
                                                                 STIPULATED PROTECTIVE ORDER
                    Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 11 of 15 Page ID #:215



                                      1   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                      3   Protected Material to any person or in any circumstance not authorized under this
                                      4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                      5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                      6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
                                      7   or persons to whom unauthorized disclosures were made of all the terms of this
                                      8   Order, and (d) request such person or persons to execute the “Acknowledgment and
                                      9   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                     10   11.    INADVERTENT PRODUCTION                          OF     PRIVILEGED              OR
                                     11   OTHERWISE PROTECTED MATERIAL
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                  When a Producing Party gives notice to Receiving Parties that certain
     San Francisco, CA 94111




                                     13   inadvertently produced material is subject to a claim of privilege or other protection, the

                                     14   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

                                     15   26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in an

                                     16   e-discovery order that provides for production without prior privilege review. Pursuant to Federal

                                     17   Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of

                                     18   disclosure of a communication or information covered by the attorney-client privilege or work

                                     19   product protection, the parties may incorporate their agreement in the stipulated protective order

                                     20   submitted to the court.
                                     21   12. MISCELLANEOUS
                                     22          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                     23   person to seek its modification by the Court in the future.
                                     24          12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                     25   Protective Order no Party waives any right it otherwise would have to object to
                                     26   disclosing or producing any information or item on any ground not addressed in this
                                     27   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                     28   ground to use in evidence of any of the material covered by this Protective Order.

                                                                                          -11-
                                                                    STIPULATED PROTECTIVE ORDER
                    Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 12 of 15 Page ID #:216



                                      1         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                      2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                      3   only be filed under seal pursuant to a court order authorizing the sealing of the
                                      4   specific Protected Material at issue. If a Party's request to file Protected Material
                                      5   under seal is denied by the court, then the Receiving Party may file the information
                                      6   in the public record unless otherwise instructed by the court.
                                      7   13. FINAL DISPOSITION
                                      8         After the final disposition of this Action, as defined in paragraph 4, within 60
                                      9   days of a written request by the Designating Party, each Receiving Party must return
                                     10   all Protected Material to the Producing Party or destroy such material. As used in
                                     11   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
Gordon Rees Scully Mansukhani, LLP




                                          summaries, and any other format reproducing or capturing any of the Protected
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                     14   Party must submit a written certification to the Producing Party (and, if not the same
                                     15   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                     16   (by category, where appropriate) all the Protected Material that was returned or
                                     17   destroyed and (2)affirms that the Receiving Party has not retained any copies,
                                     18   abstracts, compilations, summaries or any other format reproducing or capturing any
                                     19   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                     20   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                     21   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                     22   reports, attorney work product, and consultant and expert work product, even if such
                                     23   materials contain Protected Material. Any such archival copies that contain or
                                     24   constitute Protected Material remain subject to this Protective Order as set forth in
                                     25   Section 4 (DURATION).
                                     26   14. Any violation of this Order may be punished by any and all appropriate measures
                                     27   including, without limitation, contempt proceedings and/or monetary sanctions.
                                     28

                                                                                    -12-
                                                                 STIPULATED PROTECTIVE ORDER
 Case 2:21-cv-00919-RSWL-AS Document 28
                                     27 Filed 08/31/21
                                              08/26/21 Page 13 of 15
                                                                  14 Page ID #:217
                                                                             #:203




            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
        2
            DATED:
        3

        4
             ttorneys        ainti
        5

        6   DAT      August 26, 2021

        7

        8   Attorneys for Detendant
        9
            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
       10

       11
            DATED: August 31, 2021
-a
       12

       13            / s / Sagar
          Honorable Alka Sagar
       14 United States Magistrate Judge

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                 -13-
                                     STIPULATED PROTECTIVE ORDER
                    Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 14 of 15 Page ID #:218



                                      1   Nigel Scott v. Lowe’s Home Centers, LLC
                                          Case No. 2:21-cv-00919-RSWL-AS
                                      2
                                                                               EXHIBIT A
                                      3
                                                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      4

                                      5         I, Catherine A. Salah of GORDON REES SCULLY MANSUKHANI LLP,
                                      6   275 Battery Street, Suite 2000, San Francisco, California 94111, declare under
                                      7   penalty of perjury that I have read in its entirety and understand the Stipulated
                                      8   Protective Order that was issued by the United States District Court for the Central
                                      9   District of California on ___________________, 2021 in the case of Nigel Scott v.
                                     10   Lowe's Home Centers, LLC, et al., Case No. 2:21-cv-00919-RSWL(ASx). I agree
                                     11   to comply with and to be bound by all the terms of this Stipulated Protective Order
Gordon Rees Scully Mansukhani, LLP




                                          and I understand and acknowledge that failure to so comply could expose me to
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   sanctions and punishment in the nature of contempt. I solemnly promise that I will
                                     14   not disclose any manner any information or item that is subject to this Stipulated
                                     15   Protective Order to any person or entity except in strict compliance with the
                                     16   provisions of this Order. I further agree to submit to the jurisdiction of the United
                                     17   States District Court for the Central District of California for the purpose of
                                     18   enforcing the terms of this Stipulated Protective Order, even if such enforcement
                                     19   proceedings occur after termination of this action.
                                     20   Date: August 30, 2021.
                                     21   City and State where sworn and signed: San Francisco, California.
                                     22
                                          Printed name: ______________________________________
                                     23
                                                              CATHERINE A. SALAH
                                     24

                                     25   Signature: _________________________________________
                                     26

                                     27

                                     28

                                                                                   -14-
                                                                STIPULATED PROTECTIVE ORDER
                    Case 2:21-cv-00919-RSWL-AS Document 28 Filed 08/31/21 Page 15 of 15 Page ID #:219



                                      1   Nigel Scott v. Lowe’s Home Centers, LLC
                                          Case No. 2:21-cv-00919-RSWL-AS
                                      2
                                                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3

                                      4         I, Jan Eric Kaestner of GHITTERMAN, GHITTERMAN & FELD, 418 E.
                                      5   Cañon Perdido St., Santa Barbara, CA 9310 declare under penalty of perjury that I
                                      6   have read in its entirety and understand the Stipulated Protective Order that was
                                      7   issued by the United States District Court for the Central District of California on
                                      8   ___________________, 2021 in the case of Nigel Scott v. Lowe's Home Centers,
                                      9   LLC, et al., Case No. 2:21-cv-00919-RSWL-AS. I agree to comply with and to be
                                     10   bound by all the terms of this Stipulated Protective Order and I understand and
                                     11   acknowledge that failure to so comply could expose me to sanctions and
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   punishment in the nature of contempt. I solemnly promise that I will not disclose
     San Francisco, CA 94111




                                     13   any manner any information or item that is subject to this Stipulated Protective
                                     14   Order to any person or entity except in strict compliance with the provisions of this
                                     15   Order. I further agree to submit to the jurisdiction of the United States District
                                     16   Court for the Central District of California for the purpose of enforcing the terms
                                     17   of this Stipulated Protective Order, even if such enforcement proceedings occur
                                     18   after termination of this action.
                                     19   Date: September _____, 2021
                                     20   City and State where sworn and signed: Santa Barbara, California.
                                     21
                                          Printed name: ______________________________________
                                     22
                                                              JAN ERIC KAESTNER
                                     23

                                     24   Signature: _________________________________________
                                     25

                                     26

                                     27

                                     28

                                                                                   -15-
                                                                 STIPULATED PROTECTIVE ORDER
